   Case 2:13-cr-00235-WJM Document 34 Filed 12/16/20 Page 1 of 2 PageID: 124



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT Of NEW JERSEY


 UNITED STATES,
                                                           No. 2:l3-cr-235 (WJM)
        V.
                                                                 OPINION
 MARK MENDEL


WILLIAM J. MARTINI. U.S.D.J.:

      This matter comes before the Court on a motion by Defendant Mark Mendez
(“Defendant”) for compassionate release and a reduction in sentence pursuant to 18 U.s.c.
§ 3582(c)(1)(A)(i) in light of the Covid-19 pandemic. ECF No. 33. Defendant initially filed
his motion pro se. ECF No. 27. Appointed counsel then filed a more fonTlal motion on his
behalf ECF No. 33. The Government to responded. ECF No. 31. for the reasons stated
below, Defendant’s motion is DENIED.

       I.    BACKGROUND

       Mr. Mendez was arrested locally for possession of a gun and possession of drugs with
intent to distribute them on December 11, 2012. After federal authorities assumed the
prosecution of this matter, Mr. Mendez had his initial appearance on May 6, 2013. On July
10, 2013, Mr. Mendez pled guilty to the sole charge of possession of a firearm in furtherance
of a drug trafficking crime. He was sentenced on October 23, 2013 to a prison term of 60
months with three years of supervised release to follow. Mr. Mendez was ordered to serve his
federal sentence consecutive to the state sentence he was already serving. Thus, Mr. Mendez
didn’t begin to serve his federal sentence until approximately three years later in 2016.
According to the BOP, Mr. Mendez is scheduled for release on January 20, 2021.

       II.   DISCUSSION

       Though Mr. Mendez has been recently diagnosed with an inflamed prostate, he does
not have any medical conditions that are noted by the CDC to make him vulnerable to Covid
19. Defendant argues that he has participated in several rehabilitative programs and work
opportunities and that the nature of the prison environment enhances the likelihood that
prisoners will transmit Covid- 19.

       Under 18 U.S.C. § 3582(c)(l)(A), a court may exercise its discretion and grant a
defendant’s motion to reduce his term of imprisonment if it finds that “extraordinary and
compelling reasons warrant such a reduction” and “such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission.” In light of the Covid
                                              1
   Case 2:13-cr-00235-WJM Document 34 Filed 12/16/20 Page 2 of 2 PageID: 125



19 pandemic, “[t]he ‘extraordinary and compelling reasons’ inquiry logically has two
components: (a) identification of a medical condition that renders the defendant particularly
vulnerable to serious consequences if infected with COVID-19; and (b) the likelihood of
COVID-19 infection, with particular reference to conditions in the institution in which the
defendant is incarcerated.” United States v. Moore, No. 19-101 (KM), 2020 WL 4282747, at
*3 (D.N.J. July 27, 2020); United States v. Henderson, No. CR 15-0329 (ES), 2020 WL
5055081, at *3 (D.N.J. Aug. 26, 2020) (quoting Moore).

       As a threshold matter, the Court may hear Defendant’s request for compassionate
release because he has exhausted the administrative remedies available within the BOP. 18
U.S.C. § 3582(c); see Def. Br. at 2, ECF No. 33. As to the merits of the motion, the Court is
sympathetic to Defendant’s health concerns, but finds he has failed to demonstrate
“extraordinary and compelling reasons” justifying his release. Mendez concedes that his
current medical condition is not an extraordinary and compelling reason to grant a sentence
reduction as he does not claim it is recognized by the CDC.

      III.   CONCLUSION

      Defendant’s motion for compassionate release and a reduction in sentence pursuant to
18 U.S.C. § 3582(c)(1)(A)(i) is DENIED.

        An appropriate order follows.



                                                  WILLIAM/MARTINI, U.S.D.J.

Date: December 15, 2020




                                              7
